Citation Nr: 1104352	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-13 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for erectile dysfunction, as 
secondary to the service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to October 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision in which the RO in 
Indianapolis, Indiana denied service connection for erectile 
dysfunction.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After a careful and thorough review of the claims folder, the 
Board finds that a remand of the Veteran's appeal is necessary 
prior to a final adjudication.  The purpose of the Remand is to 
accord the Veteran an opportunity to undergo an adequate VA 
examination.

The Veteran was provided with a VA genitourinary examination in 
connection with this claim in July 2006.  At that time, the 
examiner was asked to provide an opinion as to whether the 
Veteran had erectile dysfunction that was at least as likely as 
not caused or aggravated by his service-connected diabetes 
mellitus, type 2.  In response, the examiner diagnosed erectile 
dysfunction but explained that he was unable to make a specific 
determination as to a possible relationship between that 
diagnosed disability and the Veteran's service-connected diabetes 
mellitus without resorting to mere speculation.  

The opinion provided by the examiner is inadequate in several 
ways.  First, despite providing a diagnosis of erectile 
dysfunction, the examiner indicated that the review of the 
medical records did not provide specific evidence of erectile 
dysfunction except by the Veteran's self-reported history.  In 
reaching that conclusion, the examiner appears to have completely 
disregarded the Veteran's lay statements.  Lay evidence presented 
by the appellant concerning his continuity of symptoms after 
service may be credible and competent regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed.Cir. 2006).  Here, the July 2006 VA examiner 
provides no explanation as to why the Veteran is either not 
credible or not competent in reporting his symptoms.  

Second, the examiner stated that an opinion would require 
"resorting to mere speculation" in the absence of specific 
evidence of the disorder.  Again, in reaching this conclusion, 
the examiner disregarded the Veteran's report of his symptoms.  
An examination is not inadequate merely because the examiner 
states that he or she cannot reach a conclusion without resort to 
speculation.  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  
In order to rely upon a statement that an opinion cannot be 
provided without resort to mere speculation, it must be clear 
that the procurable and assembled data was fully considered and 
that the basis of the opinion must be provided by the examiner or 
apparent upon a review of the record.  Id.  Here, however, the 
Board cannot conclude that the assembled data was fully 
considered in light of the examiner's total disregard for 
otherwise competent lay evidence of symptomatology.  

Third, the examiner indicates that a repeat examination on this 
question is possible once specific documentation of erectile 
dysfunction is obtained from an ordinary course of treatment.  
However, the Veteran provided a specific history, with a 
chronology and current complaints, in detail sufficient to allow 
the examiner to make a fully informed determination.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The examiner does not 
explain what, if anything, is to be gained from waiting for the 
Veteran to seek additional treatment before rendering an opinion.  
There is especially no reason to wait for specific documentation 
when the examiner has in fact diagnosed the disorder.  

For these reasons, the Board finds that the July 2006 VA 
examination and opinion were inadequate for ratings purposes.  
Accordingly, the Board finds that a remand of the Veteran's 
appeal is necessary to accord him an opportunity to undergo a new 
VA examination to determine whether he has erectile dysfunction 
that was caused or aggravated by his service-connected diabetes 
mellitus, type 2.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine whether he has 
erectile dysfunction that was caused or 
aggravated by his service-connected diabetes 
mellitus, type 2.  The entire claims folder 
and a copy of this REMAND must be made 
available to the physician.  All indicated 
studies should be conducted, and the results 
reviewed before the final opinion.  

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

2.  Then, readjudicate the claim for service 
connection for erectile dysfunction, as 
secondary to the service-connected diabetes 
mellitus, type II.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


